DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment to the claims filed 01/03/2019 has been entered. Claim(s) 1-15 is/are currently amended and is/are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1 and claims dependent thereon, the limitations "determine if the set of measured values satisfies at least a first predetermined criterion; control the memory to store the set of measured values" are indefinite. Specifically, it is unclear if there is any relationship intended between the outcome of the determination of whether the set of measured values satisfy the first criterion and storing the set of measured values, i.e., is the set of measured values stored only when/in response to the set meets/meeting the criteria, or is the set of measured values stored regardless of the outcome of the determination? If the latter, it is unclear what purpose, if any, to determination step serves, as the result of the step does not appear to be utilized by the device in any manner. 
Regarding claim 7 and claims dependent thereon, the limitation "and can reach a threshold of up to 600 ccm/s or 50% of a maximum scale value" is indefinite. It is unclear to what "and can reach a threshold of…" refers. Is this intended to be an upper end of a range of thresholds (e.g., maximum inhalation volume flow should be between these values), is this limitation intended to indicate the threshold is adjustable, and adjustable up to this value? 
Regarding claim 12 and claims dependent thereon, in view of the indefiniteness of claim 1 discussed above, the limitation "in response to a manual stop, the processing and control device is configured to control the memory to store the last set of measured values prior to the manual stop that represents a full measuring period" is further unclear. Specifically is unclear in what manner, if any, a determination that the last set of measured values prior to the manual stop meets the first criterion factors into whether or not the last set is stored, e.g., is the last set prior to the manual stop stored regardless of whether it meets the first criterion, or does the first criterion affect whether or not the last set is stored or discarded? 
Regarding claim 13 and claims dependent thereon, the limitation "the processing and control device is configured to determine if at least the two last sets of measured values prior to the manual stop satisfy the second criterion, and to control the memory to store the at least two last sets of measured values in response to determining that the second criterion is satisfied" is indefinite. The limitations of claim 12, on which claim 13 depends, appears to indicate at least the last set of measured values prior to the manual stop is stored without condition after a manual stop, whereas claim 13 appears to indicate this last set is stored in response to a particular condition after a manual stop, such that the scope of the claim is unclear. Is the data stored unconditionally or in response to the second criteria being met? 
Regarding claim 14 and claims dependent thereon, the limitation "the parameters are adapted to include the volume flow and pressure of air in the nose of the patient" is indefinite. It is unclear in what manner parameters "are adapted to include." Does this mean the parameters include volume flow and pressure of air in the nose, or is something meant to be done to parameters so that they include volume flow and pressure? If the latter, it is unclear what is encompassed by this limitation. 
Regarding claims 14-15, the limitations "a first maximum value corresponding to a maximum of measured volume flow values; a second maximum value corresponding to a maximum of measured pressure values; a first value corresponding to an area of a rectangle defined by said first and second maximum values, a zero volume flow value and a zero pressure value" are indefinite. Firstly, it is unclear to what a "maximum value" refers. Applicant discloses measured volume flow values and measured pressure values may be plotted as a function of time (Fig. 2) or plotted as volume flow as a function of pressure (Fig. 3). It is unclear if the maximum value refers to a maximum value of volume flow or pressure among a plurality of breaths/inhalations (i.e., a highest peak among all peaks of Fig. 2), a maximum value of an average set of values corresponding to one breath plotted with respect to each other (i.e., max volume flow and pressure of Fig. 3). To the best of the examiner's understanding, the first and second maximum values are understood to correspond to the maximum volume flow and maximum pressure obtained from a plot of average volume flow during inhalation as a function of average pressure during inhalation (e.g., the curve of Fig. 3). If this is consistent with Applicant's intention, the claim should be amended to make this clearer. Furthermore, in Applicant's only disclosed example, the first and second maximum values appear to be represented by a single point on the xy-Cartesian plot of average volume flow during inhalation as a function of average pressure during inhalation, and a rectangle is formed by forming a line perpendicular to each of the x- and y-axes to this point. However, to the best of the examiner's understanding, maximum measured volume flow and maximum pressure are not necessarily equal on the cartesian plot (see, for example, "4-Phase-Rhinomanometry Basics and Practice 2010" to Vogt et al., cited by Applicant, particularly pg. 13, Fig. 8(C); pg. 33, Fig. 29, etc.). It is unclear in what manner "a first value corresponding to an area of a rectangle defined by said first and second maximum values, a zero volume flow value and a zero pressure value" is defined when/if the first and second maximum values are at different points on the xy-Cartesian system, is only one of the maximum values chosen? And if so, which one and/or on what basis? 
Additionally, the limitations "a second value corresponding to an integration of an area under a curve formed by consecutive values of the volume flow over the pressure between a zero pressure value and the maximum pressure value; a third value corresponding to an integration of the area under a curve formed by consecutive values of the volume flow over the pressure between the maximum pressure value and the zero pressure value" are indefinite, as the difference between these two limitations is not readily apparent as the start and end points of each integration are the same, only stated in reverse. To the best of the examiner's understanding, the second value corresponds to area under an ascending inspiratory phase curve and the third value corresponds to an descending inspiratory phase curve (as described by Vogt). However, based on the disclosure of Vogt (e.g., pg. 13), the ascending and descending inspiratory phases are understood to only exist in plots of an average set of values, to which the claims are not limited, causing further uncertainty and/or indefiniteness.
Additionally, the limitations "a fourth value corresponding to a difference between the second and third values; a fifth value corresponding to a difference between the first and fourth values; and an output value corresponding to a ratio of the first and fifth values" is unclear. Applicant discloses, "In order to determine the NVI, the areas underneath the curves corresponding to the above-mentioned first and second portions of the inhalation phase are determined and subtracted from one another. The result corresponds to the highlighted area between the curves shown in Fig. 3B. The ratio of this area to the total area corresponding to the rectangle in Fig. 3B, i.e. the maximum pressure multiplied with the maximum volume flow at the maximum pressure, when represented as a percentage, results in the NVI" (¶¶ [0034]-[0035]). Accordingly, Applicant discloses the ratio of the area between curves of Fig. 3B, understood to correspond to the claimed "fourth value," and the area of the rectangle, understood to correspond to the claimed "first value," corresponds to NVI, which is the output value. However, the claim recites first determining a difference between the rectangle area ("first value") and area between the curve ("fourth value") to produce a "fifth value." Then determining an output value corresponding to a ratio of the rectangle area to the above-noted fifth value. Applicant does not disclose to what, if anything, the claimed output value corresponds. 
Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. See MPEP 2173.06. For these same reasons, the above-noted claims have additionally not been assessed for eligibility under 35 U.S.C. 101. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0289401 A1 (cited by Applicant, Colbaugh).
Regarding claim 1, Colbaugh teaches a rhinomanometry device (e.g., Fig. 1, apparatus 2) comprising:
a measurement device adapted to measure a set of values of one or more parameters relating to a respiratory function of nose of a patient (pneumotachograph 4 for providing measurements of flow of air during inhalations and exhalations by a patient comprising a nasal mask or nasal cannula, as described in ¶ [0043], ¶ [0047], etc.);
a memory for storing measurement values (memory 16; ¶¶ [0044]-[0045]);
a processing and control device (processing unit 17 including processor 12) for processing an output of the measurement device (¶¶ [0044]-[0045]), the processing and control device being configured to:
determine if the set of measured values satisfies at least a first predetermined criterion (e.g., ¶ [0052] where breathing cycles or individual inhalation and exhalation segments are filtered using one or more criteria); 
control the memory to store the set of measured values (e.g., ¶ [0050] where a subset of the data for one or more breathing cycles that are to be used in the subsequent processing steps is selected, indicating/suggesting the selected values are stored, at least temporarily, for processing), and
control the measurement device to stop the measurement in response to determining that the set of measured values satisfies at least a second predetermined criterion (e.g., ¶ [0053] once data for N breathing cycles has been collected/selected, the test can be stopped).
Regarding claim 2, Colbaugh teaches there are a plurality of sets of measured values, and each said set of measured values corresponds to a measuring period defined by an inhalation phase and an exhalation phase (¶¶ [0050]-[0053] N, such as 12, breathing cycles may be collected).
Regarding claim 3, Colbaugh teaches the parameters includes at least one of volume flow or pressure of air in the nose of the patient (¶ [0043] measurements of flow of air during inhalations and exhalations; ¶ [0048]; etc.). 
Regarding claim 4, Colbaugh teaches said first criterion includes one or more thresholds for at least one of the volume flow or the pressure of air in the nose of the patient or duration of the measuring period (e.g., ¶ [0052] where criteria may include a minimum length, the deviation from a mean length of a breathing cycle). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colbaugh in view of US 6,468,222 B1 (Mault).
Regarding claim 5-7, Colbaugh teaches the limitations of claim 4, as discussed above, and further discloses said first criterion is satisfied if the duration of the measurement period exceeds a predetermined third threshold (e.g., ¶ [0052] where criteria may include a minimum length, the deviation from a mean length of a breathing cycle), but does not expressly teach the processing and control device is configured to at least one of: determine a maximum of the volume flow of air in the nose of the patient during the inhalation phase, wherein said first criterion is satisfied if g maximum of the volume flow exceeds a predetermined first threshold, or determine a minimum of the volume flow of air in the nose of the patient during the exhalation phase, wherein said first criterion is satisfied if the minimum of the volume flow falls below a predetermined second threshold.
Mault discloses teaches/suggests breathing occurring too rapidly or too slowly and/or too high of a flow rate may be indicative of and/or introduce errors in subsequent measurements (e.g., col. 24, lines 1-5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Colbaugh with the processing and control device being configured to, at least one of, determine a maximum of the volume flow of air in the nose of the patient during the inhalation phase, wherein said first criterion is satisfied if a maximum of the volume flow exceeds a predetermined first threshold, or determine a minimum of the volume flow of air in the nose of the patient during the exhalation phase, wherein said first criterion is satisfied if the minimum of the volume flow falls below a predetermined second threshold in order to enable selecting breath cycles that are neither too rapid and/or too slow, to increase the accuracy of any subsequent measurements determined therefrom. 
Colbaugh as modified does not teach the threshold as recited in claim 7. However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the device of Colbaugh with the claimed thresholds because Applicant has not disclosed that these thresholds/ranges provides an advantage, is used for a particular purpose, or solves a stated problem. As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with otherwise eliminating breath cycles deemed too rapid or slow because either facilitates selecting more accurate/reliable breath cycles.
Regarding claims 8-10, Colbaugh as modified teaches/suggests the processing and control device is configured to determine a deviation of one or more or all of a newly measured set of values with one or more values, such as the duration of the combined inhalation and exhalation phases included in or represented by respective ones of the stored sets of measured values, from a all previously measured set of values, wherein the second criterion is satisfied if the deviation is below a predetermined fourth threshold (e.g., ¶ [0052] where criteria may include deviation from a mean length (in total and also separately for inhalation and exhalation segments)). Colbaugh as modified does not expressly disclose the fourth threshold is less than 50%. However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the device of Colbaugh with the claimed threshold because Applicant has not disclosed that this threshold provides an advantage, is used for a particular purpose, or solves a stated problem. As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with otherwise detecting significant deviations in cycle duration because either facilitates selecting more accurate/reliable breath cycles.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colbaugh in view of US 5,107,831 A (Halpern). 
Regarding claim 11, Colbaugh teaches the limitations of claim 1, and further discloses the device comprises an input unit (¶ [0046]), but does not expressly teach the input unit is for at least one of entering or adjusting the parameters defining said first and second criteria. 
Halpern teaches and/or suggests a device comprising an input unit for inputting at various thresholds for establishing valid breaths (col. 4, lines 23-41). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Colbaugh with the input unit being capable of entering or adjusting the parameters defining said first and second criteria as taught/suggested by Halpern in order to enable a user, such as a doctor, to customize data collection for individual patients. 

Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colbaugh in view of US 2012/0296183 A1 (Kinsley). 
Regarding claims 12 and 13, Colbaugh teaches the limitations of claim 1, as discussed above, and further teaches the processing and control device is configured to control the memory to store the last set of measured values prior to a stop that represents a full measuring period (e.g., ¶¶ [0050]-[0051] where breathing cycle data is stored as acquired for filtering/assessing) and/or determine if at least the two last sets of measured values prior to the manual stop satisfy the second criterion, and to control the memory to store the at least two last sets of measured values in response to determining that the second criterion is satisfied (e.g., ¶ [0052] where breathing cycles are filtered and those satisfying criteria are stored). Colbaugh further discloses the device comprises an input device for inputting commands (e.g., ¶ [0046]), but does not expressly teach the input device enables a user to manually stop the measurement. Kinsley teaches/suggests a device comprising an input device enabling a user to manually stop measurement (e.g., ¶ [0048]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Colbaugh with the input device enabling a user to manually stop the measurement as taught/suggested by Kinsley in order to permit a user (e.g., doctor, patient) to stop collection of measurements as desired. As noted above, Colbaugh teaches and/or suggests stores measurement data corresponding to breath cycles, and assessing said data in real-time for quality before deciding to keep/further utilize said data, at all times prior to ending or stopping a test procedure (i.e., until sufficient quality data is obtained), such that Colbaugh as modified teaches/suggests storing and/or keeping the data as claimed that is acquired/assessing prior to stopping data collection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791